DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 3/7/22, with respect to the title have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 7, filed 3/7/22, with respect to claim 2 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on page 8, that Torii does not disclose detecting, based on user information, that the user comes near the printer, examiner disagrees.  Torii clearly discloses in paragraph 58 that upon detection of an approach to the printer, the terminal transmits user information (ID, credentials, etc.) to the printer, thereby specifically identifying a user and fetching stored information relevant to the user (paragraph 64).  Therefore, the argument is overcome and the previous rejection remains.


Regarding applicant’s argument for claim 10, on page 10, that Masumoto does not teach “status information indicating a status of the print request”, examiner disagrees.  Figures 11A and 11B disclose status information sent to the device of U1 detailing the exact timing (i.e. “in 2 seconds” or “ready now”) that print processing may proceed for the previously transmitted job of user U1.  Simply because the status information also imparts details of the processing of user U2 does not mean the status information is unrelated to user U1.  Therefore, the argument is overcome and the previous rejection remains.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2017/0155793 by Masumoto.
2)	Regarding claim 10, Masumoto teaches an image forming apparatus (figure 4, item 3; an MFP) comprising: an apparatus-side processor (figure 4, item 15; a CPU) configured to receive a print request and user information from a user terminal (figure 8, item S1; paragraph 135; job and owner ID are received at the MFP), the user information indicating a user who has issued a transmission instruction of the print request (owner ID is the user) and notify the user of status information indicating a status of the print request in response to the apparatus- side processor detecting, on a basis of the user information, that the user comes near the image forming apparatus (paragraph 145; approaching user can be detected and is notified of a status as detailed in paragraph 165 and figure 11A).
3)	Regarding claim 12, Masumoto teaches the image forming apparatus according to Claim 10, wherein the status of the print request indicated by the status information is different from an actual status of the print request (figure 11A; paragraph 165; “actual status” has been interpreted as all relevant status information of a job [i.e. storage location, parameters, time to begin processing, time to completion, etc.], therefore since figure 11A displays only a piece of status information it is “different” from the actual full status information).
	NOTE: examiner suggests incorporating detail from paragraph 91 of applicant’s publication to better define the bounds of “actual status” to overcome the present interpretation and rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0303057 by Suzuki, and further in view of U.S. patent application publication 2013/0335758 by Torii.
5)	Regarding claim 1, Suzuki teaches an image forming system comprising: a user terminal (figure 1, item 105; a mobile device) that includes a terminal-side processor (figure 4, item 401; a processing chip); and an image forming apparatus (figure 1, item 101; an MFP) that includes an apparatus- side processor (figure 2, item 201; a CPU), wherein, in response to receiving an instruction to transmit a print request to the image forming apparatus from a user, the terminal-side processor is configured to hold the print request instead of transmitting the print request to the image forming apparatus and is configured to transmit user information indicating the user to the image forming apparatus (figure 7, item SA701; paragraph 57; user information [i.e. identification information of the mobile device] is sent to MFP during a print process prior to sending the print data itself), wherein the apparatus-side processor is configured to transmit a transmission-request signal to the user terminal (paragraph 61; figure 7, item SB707; request for print data is prepared and sent to the mobile device 105 at step SB708), and wherein the terminal-side processor is configured to transmit the print request held by 
	Suzuki does not specifically teach transmit a transmission-request signal in response to detecting, on a basis of the user information, that the user comes near the image forming apparatus.
	Torii teaches transmit a transmission-request signal in response to detecting, on a basis of the user information, that the user comes near the image forming apparatus (figure 7; paragraphs 58 and 59; pull print can be initiated by MFP when a user is detected approaching the MFP).
	NOTE: Torii would modify the invention of Suzuki to add user approach detection as the trigger to send pull print request SB708 to the mobile device.
	Suzuki and Torii are combinable because they are both from the mobile device printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Suzuki with Torii to add user approach detection.  The motivation for doing so would have been to “recommend related documents” (paragraph 31).  Therefore it would have been obvious to combine Suzuki with Torii to obtain the invention of claim 1.
6)	Regarding claim 11, Suzuki teaches a non-transitory computer readable medium (figure 2, various memories) storing a program causing a computer to execute a process for forming an image, the process comprising: receiving user information indicating a user from a user terminal that has received, from the user, an instruction to 
	Suzuki does not specifically teach transmitting a transmission-request signal to the user terminal in response to detecting, on a basis of the user information, that the user comes near the computer.
	Torii teaches a transmission-request signal in response to detecting, on a basis of the user information, that the user comes near the computer (figure 7; paragraphs 58 and 59; pull print can be initiated by MFP when a user is detected approaching the MFP).
	NOTE: Torii would modify the invention of Suzuki to add user approach detection as the trigger to send pull print request SB708 to the mobile device.
	Suzuki and Torii are combinable because they are both from the mobile device printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Suzuki with Torii to add user approach detection.  The motivation for doing so would have been to “recommend related documents” (paragraph 31).  Therefore it would have been obvious to combine Suzuki with Torii to obtain the invention of claim 11.


	Suzuki does not specifically teach the image forming system according to Claim 1, wherein, after detecting that the user comes near the - 41 -image forming apparatus, the apparatus-side processor is configured to cause, before authenticating the user, the image forming apparatus to output information relating to the user.
	Masumoto teaches the image forming system according to Claim 1, wherein, after detecting that the user comes near the - 41 -image forming apparatus, the apparatus-side processor is configured to cause, before authenticating the user, the image forming apparatus to output information relating to the user (figure 10; after approaching user is detected [paragraph 145], information relating to the approaching user is displayed prior to login [paragraph 160]).
	Suzuki and Masumoto are combinable because they are both from the mobile device printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Suzuki with Masumoto to add displayed user information.  The motivation for doing so would have been “to notify another user that the output-permitted user is approaching” (paragraph 160).  Therefore it would have been obvious to combine Suzuki with Masumoto and Torii to obtain the invention of claim 2.


9)	Regarding claim 3, Suzuki does not specifically teach the image forming system according to Claim 1, wherein the apparatus-side processor is configured to cause, regardless of an operation performed by the user, the image forming apparatus to output information that indicates an area in which target data relating to the received print request is stored.
	Utsunomiya teaches the image forming system according to Claim 1, wherein the apparatus-side processor is configured to cause, regardless of an operation performed by the user (examiner notes that “regardless of an operation” means that any user operation could be performed to achieve the limitation and therefore does not limit the scope of the present claim), the image forming apparatus to output information that indicates an area in which target data relating to the received print request is stored (figure 11; paragraph 118; stored job area for held jobs can be displayed).
	Suzuki and Utsunomiya are combinable because they are both from the network printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Suzuki with Utsunomiya to add displaying image data storage location.  The motivation for doing so would have been so that a user would be informed of stored jobs.  Therefore it would have been obvious to combine Suzuki with Utsunomiya and Torii to obtain the invention of claim 3.

11)	Claim 7 is taught in the same manner as the rejection of claim 5 above.

12)	Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0303057 by Suzuki, and further in view of U.S. patent application publication 2013/0335758 by Torii and further in view of U.S. patent application publication 2017/0155793 by Masumoto a applied to claim 2 above, and further in view of U.S. patent application publication 2007/0188791 by Utsunomiya et al.
13)	Claim 4 is taught in the same manner as the rejection of claim 3 above.
14)	Claims 6 and 8 are taught in the same manner as the rejection of claim 5 above.

15)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0303057 by Suzuki, and further in view of U.S. patent application publication 2013/0335758 by Torii, as applied to claim 1 above, and further in view of U.S. patent application publication 2008/0021933 by Ono.

	Suzuki does not specifically teach a second image forming apparatus; wherein an apparatus-side processor of the first image forming apparatus is configured to forward the user information received from the user terminal to the second image forming apparatus, and wherein an apparatus-side processor of the second image forming apparatus is configured to notify the user that the print request is transmitted to the first image forming apparatus in response to detecting, on the basis of the user information, that the user comes near the second image forming apparatus.
	Ono teaches a second image forming apparatus (figure 4, item 20; a second MFP); wherein an apparatus-side processor of the first image forming apparatus is configured to forward the user information received from the user terminal to the second image forming apparatus (paragraph 126; document and receipt history [i.e. user information] and transmitted from MFP 2 to MFP 20), and wherein an apparatus-side processor of the second image forming apparatus is configured to notify the user that the print request is transmitted to the first image forming apparatus in response to detecting, on the basis of the user information (figure 9, item S40; paragraph 169; as part of the procedure when detecting the mobile device, a particular function can be 
Suzuki and Ono are combinable because they are both from the mobile device printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Suzuki with Ono to add forwarding print data to a second printer.  The motivation for doing so would have been so that “a user can get relief from troublesome operations” (paragraph 130).  Therefore, it would have been obvious to combine Suzuki with Ono and Torii to obtain the invention of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672